BY THE COURT.
Mrs. Nettie Shinhearl sought to secover damages in the Cuyahoga Common Pleas from Dr. Julius Selman because of alleged malpractice of the latter in giving her medical treatment. She had injured two fingers which the defendant had treated, the allegations in the petition setting forth that he had failed to make a proper examination of her injuries in that he treated same only as flesh wounds, ab. though in the exercise of ordinary care he should have known that the bones of plaintiff’s fingers were crushed.
At the conclusion of plaintiff’s testimony a verdict was directed for defendant. To the judgment that followed, error was prosecuted. The Court of Appeals held:
1. The only allegation of negligence which plaintiff’s testimony tends to prove, is that charging that defendant treated her injuries as flesh wounds merely when he knew or ought to have known that the bones were crushed.
2. It is not alleged that any erroneous treatment resulted from this claimed wrongful diagnosis, nor that the treatment would have or should have been otherwise if the diagnosis had been different.
3. The theory of the plaintiff would require the jury to exercise its supposed knowledge that the treatment administered was wrongful.
4. This court cannot say that in its “com*279mon knowledge” the treatment was improper, and the jury should not have bijen permitted to have acted upon what was probably no greater information than that possessed by this court.
Attorneys — Vickery &Viekery for Shinhearl; Cook, McGowan, Foote, Bushnell & Burgess, for Selman; all of Cleveland.
Judgment therefore affirmed.
(Mauck, PJ., Sayre & Middleton, JJ., concur.)